•   ,   I

                                                                                         FILED IN
                                 CAUSE NO.
                                                                                 COURT OF CRIMINAL APPEALS
  DANIEL L. WILSON                           §      IN THE COURT OF
                                                                                       DEC 22 2015
         -vs-                                §     CRIMINAL APPEALS          v




                                                                                     Abe! Acosta, Clerk
  THE STATE OF TEXAS                         §     OF TEXAS




                              MOTION FOR EXTENSION TO FILE

                            PETITION FOR DISCRETIONARY REVIEW



  TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     Comes now, Daniel L. Wilson, Appellant in the above stylfed cause,pro-se, and

  respectfully presents this "Motion For Extension" to file his Petition For Dis
  cretionary Review, and in support shows the following:


    1.] Appellant was convicted for the offense of Murder in the 246TH District
    Court, of Bell County, Texas. Cause No. 72,334;


    2-] The Court Of Appeals affirmed the trial court's judgement on November 18Th,
    2015; And
    3.] Appellant is now seeking permission from this Honorable Court a Sixty[60]
    day extension to properly prepare his Petition For Discretionary Review, which
    will result in his deadline being around or about February 18TH,2016.


     WHEREFORE PREMISES CONSIDERED, Appellant prays that this Honorable Court grant

  his "Motion For Extension" to file his Petition For Discretionary Review.



                                                            Respectfully Submitted,          >?
       RECEIVED
COURT OF CRIMINAL
                                                                       API



        DEC 21201S


                                             -PAGE l-of-2
     Abel Acosta, Clerk
                         CERTIFICATE OF SERVICE

   I, Daniel L. Wilson, certify that a true and correct copy of this Motion

For Extension, was sent via U.S. First Class Mail, To The Court Of Appeals.


   Executed On The j3_Day Of WXAM&W, 2015.

                                                                              ^L_3
                                                          L. Wilson
                                                       -ID# 1998039
                                                   Po^unsky Unit
                                                      2 FM 350 South
                                                   Livingston, Texas 77351




                                    -Page 2-Of-2